UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
___________________________________

IN RE: GRANT DINEHART LANGDON,                                    1:20-PF-0002 (GTS)

                     Respondent.
___________________________________

GLENN T. SUDDABY, Chief United States District Judge

                                ORDER TO SHOW CAUSE

       Recently Senior United States District Judge Thomas J. McAvoy recommended

that the undersigned consider whether Grant Dinehart Langdon (“Respondent”) should

be enjoined from filing any future pleadings or documents of any kind (including

motions) in this District pro se without prior permission of the Chief Judge or his or her

designee. Langdon v. Cty. of Columbia, 13-CV-0842, Decision and Order, at *4

(N.D.N.Y. filed Jan. 16, 2020) (McAvoy, J.).

       It is well settled that “[a] district court may, in its discretion, impose sanctions

against litigants who abuse the judicial process.” Shafii v. British Airways, PLC, 83

F.3d 566, 571 (2d Cir. 1996). For example, “[i]f a litigant has a history of filing

vexatious, harassing or duplicative lawsuits, courts may impose sanctions, including

restrictions on future access to the judicial system.” Hong Mai Sa v. Doe, 406 F.3d

155, 158 (2d Cir. 2005) (internal quotation marks omitted) (citing Iwachiw v. New York

State Dep’t of Motor Vehicles, 396 F.3d 525, 528 [2d Cir. 2005]); see also Shafii, 83

F.3d at 571 (“The filing of repetitive and frivolous suits constitutes the type of abuse for

which an injunction forbidding further litigation may be an appropriate sanction.”).

When deciding whether or not to so restrict a litigant’s future access to the court, the

court should consider the following five factors:
              (1) the litigant’s history of litigation and in particular whether it
              entailed vexatious, harassing or duplicative lawsuits; (2) the
              litigant’s motive in pursuing the litigation, e.g., does the litigant
              have an objective good faith expectation of prevailing?; (3)
              whether the litigant is represented by counsel; (4) whether the
              litigant has caused needless expense to other parties or has
              posed an unnecessary burden on the courts and their personnel;
              and (5) whether other sanctions would be adequate to protect the
              courts and other parties.

Iwachiw, 396 F.3d at 528 (quoting Safir v. United States Lines, Inc., 792 F.2d 19, 24

[2d Cir. 1986]).

       With regard to the first factor, granted, Respondent has litigated only two

actions pro se in this Court. See Langdon v. Cty. of Columbia, 98-CV-0173, Complaint

(N.D.N.Y. filed Feb. 2, 1998); Langdon v. Cty. of Columbia, 13-CV-0842, Complaint

(N.D.N.Y. filed July 17, 2013). However, both of those actions have been duplicative

in nature in that they have re-asserted claims that had previously been dismissed.

See Langdon v. Cty. of Columbia, 98-CV-0173, Memorandum-Decision and Order

(N.D.N.Y. filed July 14, 1999) (Munson, J.) (dismissing Respondent’s pro se Amended

Complaint for failure to state a claim based on doctrine of res judicata); Langdon v.

Cty. of Columbia, 13-CV-0842, Decision and Order (N.D.N.Y. filed Sept. 16, 2013)

(McAvoy, J.) (dismissing Respondent’s pro se Complaint for failure to state a claim

based on doctrine of res judicata).

       Moreover, both of those actions have entailed vexatious filings. See, e.g.,

Langdon v. Cty. of Columbia, 98-CV-0173, Decision and Order (N.D.N.Y. filed June

14, 2004) (Munson, J.) (denying Respondent’s motion for sanctions); Langdon v. Cty.

of Columbia, 98-CV-0173, Decision and Order (N.D.N.Y. filed Jan. 23, 2009) (Hurd, J.)



                                             2
(denying Respondent’s motion to reopen case and motion for sanctions, because

those motions are “frivolous, unreasonable, and groundless”); Langdon v. Cty. of

Columbia, 98-CV-0173, Order (N.D.N.Y. filed Feb. 4, 2009) (Hurd, J.) (denying

Respondent’s motion for reconsideration); Langdon v. Cty. of Columbia, 98-CV-0173,

Order (N.D.N.Y. filed Feb. 10, 2009) (Hurd, J.) (denying Respondent’s motion to

replace previous motion); Langdon v. Cty. of Columbia, 98-CV-0173, Order (N.D.N.Y.

filed Feb. 19, 2009) (Hurd, J.) (denying Respondent’s motion for sanctions or jury trial,

and prohibiting him “from filing any further papers with the court”); Langdon v. Cty. of

Columbia, 13-CV-0842, Decision and Order (N.D.N.Y. filed July 21, 2014) (McAvoy, J.)

(denying Respondent’s motion for reconsideration as repetitive and “meritless,” and

warning him of potential monetary sanctions); Langdon v. Cty. of Columbia, 13-CV-

0842, Decision and Order (N.D.N.Y. filed May 30, 2018) (McAvoy, J.) (denying

Respondent’s second and third motions for reconsideration, and further warning him of

potential monetary sanctions); Langdon v. Cty. of Columbia, 13-CV-0842, Decision

and Order (N.D.N.Y. filed Jan. 16, 2020) (McAvoy, J.) (denying Respondent’s fourth

motion for reconsideration, issuing bar order against him, and recommending issuance

of pre-filing order).

       Indeed, Respondent’s filings have become harassing. See, e.g., Langdon v.

Cty. of Columbia, 13-CV-0842, Plfs.’ Fourth Motion for Reconsideration (N.D.N.Y. filed

Dec. 23, 2019) (calling Senior U.S. District Judge Thomas J. McAvoy a “Cantankerous

Old Bastard”).

       With regard to the second factor, in light of the foregoing litigation history, the



                                             3
Court finds that Respondent cannot possibly have an objective good-faith expectation

of prevailing in his actions and/or motions. See, e.g., Langdon v. Cty. of Columbia, 98-

CV-0173, Decision and Order (N.D.N.Y. filed Jan. 23, 2009) (Hurd, J.) (denying

Respondent’s motion to reopen case and motion for sanctions, because those motions

are “frivolous, unreasonable, and groundless”); Langdon v. Cty. of Columbia, 13-CV-

0842, Decision and Order (N.D.N.Y. filed May 27, 2014) (McAvoy, J.) (denying

Plaintiffs’ motion for attorney’s fees on the ground that they were not the prevailing

party and they were proceeding without an attorney). The Court notes that, on

September 1, 2013, Respondent was provided with a courtesy copy of both the

District’s Local Rules of Practice and Pro Se Handbook, which set forth the need for a

motion to be supported by a memorandum of law and affidavit, and the need for a

motion for reconsideration to be filed within fourteen days of the challenged order.

Langdon v. Cty. of Columbia, 13-CV-0842, Notice (N.D.N.Y. filed Sept. 5, 2013).

However, after that date, Respondent consistently continued to ignore those

procedural requirements.

       With regard to the third factor, again, in light of the foregoing litigation history,

the Court finds that Respondent has caused needless expense to other parties

through making them respond to his frivolous claims and motions. See, e.g., Langdon

v. Cty. of Columbia, 98-CV-0173, Defs.’ Motion to Dismiss (N.D.N.Y. filed Apr. 14,

1998); Langdon v. Cty. of Columbia, 13-CV-0842, Cty. Defs.’ Motion to Dismiss

(N.D.N.Y. filed July 24, 2013); Langdon v. Cty. of Columbia, 13-CV-0842, Cty. Def.

Shaw’ Motion to Dismiss (N.D.N.Y. filed Aug. 14, 2013); Langdon v. Cty. of Columbia,



                                              4
13-CV-0842, Defs.’ Opp’n to Plfs.’ Motion for Reconsideration (N.D.N.Y. filed July 11,

2014); Langdon v. Cty. of Columbia, 13-CV-0842, Defs.’ Opp’n to Plfs.’ Motion for

Reconsideration (N.D.N.Y. filed Jan. 15, 2020).

      Similarly, Respondent has posed an unnecessary burden on the Court through

making it decide his frivolous claims and motions (many of which were filed after the

case had been closed). See, e.g., Langdon v. Cty. of Columbia, 13-CV-0842, Decision

and Order (N.D.N.Y. filed July 21, 2014) (McAvoy, J.); Langdon v. Cty. of Columbia,

13-CV-0842, Decision and Order (N.D.N.Y. filed May 30, 2018) (McAvoy, J.); Langdon

v. Cty. of Columbia, 13-CV-0842, Decision and Order (N.D.N.Y. filed Jan. 16, 2020)

(McAvoy, J.).

      Finally, with regard to the fifth factor, the Court finds that lesser sanctions would

not be adequate to protect the courts and other parties. Fo r example, Respondent’s

conduct has persisted despite the fact that he has been directed to pay attorney’s fees

and costs. See Langdon v. Cty. of Columbia, 98-CV-0173, Decision and Order

(N.D.N.Y. filed Jan. 23, 2009) (Hurd, J.) (awarding defendants reasonable attorneys

fees and costs); Langdon v. Cty. of Columbia, 13-CV-0842, Decision and Order

(N.D.N.Y. filed Sept. 16, 2013) (McAvoy, J.) (awarding defendants reasonable

attorneys fees and costs). It has persisted despite the f act that he has been warned of

further monetary sanctions. See Langdon v. Cty. of Columbia, 13-CV-0842, Decision

and Order (N.D.N.Y. filed July 21, 2014) (McAvoy, J.) (warning Respondent of

potential monetary sanctions); Langdon v. Cty. of Columbia, 13-CV-0842, Decision

and Order (N.D.N.Y. filed May 30, 2018) (McAvoy, J.) (further warning Respondent of



                                            5
potential monetary sanctions). It has persisted despite the fact that he has been

warned of detention for contempt of court. See, e.g., Langdon v. Cty. of Columbia, 98-

CV-0173, Plf.’s Letter to Court (N.D.N.Y. filed Dec. 23, 2019) (stating, “I will not pay the

$6,272.89 you ordered me to pay. . . . [T]hrow me in you[r] God dammed [sic] jai[l.]”).

It has even persisted despite the fact that he has been barred from making filings (in

particular actions) pro se. Compare Langdon v. Cty. of Columbia, 98-CV-0173, Order

(N.D.N.Y. filed Feb. 19, 2009) (Hurd, J.) (prohibiting Respondent “from filing any

further papers with the court”) with Langdon v. Cty. of Columbia, 98-CV-0173, Letter to

Court (N.D.N.Y. filed Dec. 7, 2010); compare Langdon v. Cty. of Columbia, 13-CV-

0842, Decision and Order (N.D.N.Y. filed Jan. 16, 2020) (McAvoy, J.) (issuing bar

order against him) with Langdon v. Cty. of Columbia, 13-CV-0842, Plf.’s Letters and

Letter-Motions (N.D.N.Y. filed Jan. 21, 23, 24, 29, and 30, and Feb. 3 and 18, 2020).

       Based on a careful weighing of these five factors, the Court concludes that,

unless he shows cause otherwise, Respondent should be enjoined from filing any

future pleadings or documents of any kind (including motions) in this District pro se

without prior permission of the Chief Judge or his or her designee.

       Notwithstanding the overwhelming support for an anti-filing injunction, fairness

dictates that Respondent be given notice and an opportunity to be heard. See

Iwachiw, 396 F.3d at 529. As a result, he shall have fourteen (14) days from the date

of this Order to show cause, in writing, why he should not be enjoined from filing any

future pleadings or documents of any kind (including motions) in this District pro se

without prior permission of the Chief Judge or his or her designee.



                                             6
        ACCORDINGLY, it is

        ORDERED that Respondent shall, within FOURTEEN (14) DAYS of the date of

this Order, show cause, in writing, why he should not be enjoined from filing any future

pleadings or documents of any kind (including motions) in the Northern District of New

York pro se without prior permission of the Chief Judge or his or her designee (except

pleadings or documents in a case that is open at the time of the issuance of the

Court’s Pre-Filing Order, until that case is closed); 1 and it is further

        ORDERED that, if Respondent does not fully comply with this Order, the Court

will issue a subsequent order, without further explanation, permanently so enjoining

Respondent; and it is further

        ORDERED that the Clerk shall provide a copy of this Order to Respondent by

certified mail; and it is further

        ORDERED that the Clerk shall re-file in the above-captioned matter any Letter-

Motion or Letter that Respondent has addressed to the undersig ned in Action 13-CV-

0842.

        The Court certifies that an appeal from this Order to Show Cause would not be

        1
               This injunction would apply to, among other things, continued filings of
documents by Respondent as a pro se plaintiff in the following actions: (1) an action
opened by him in this Court through the filing of a complaint, a motion, an application,
or any other means; (2) an action opened by him in another federal district court and
transferred to this Court, when that action clearly should have been venued in this
District, see In re: Leon R. Koziol, 15-AF-0005, Order, at 2-3 & n.2 (N.D.N.Y. filed Dec.
19, 2019) (Suddaby, C.J.) (collecting cases); and (3) an action opened by him in state
court and removed to this Court by any party, when that action was laden with federal
claims (especially claims based on grounds previously trodden by him in this Court,
and asserted against defendants who had been previously sued by him in this Court
on similar grounds), see In re: Leon R. Koziol, 15-AF-0005, Order, at 2-5 & nn.3
(N.D.N.Y. filed Dec. 19, 2019) (Suddaby, C.J.) (collecting cases).

                                               7
taken in good faith.

Dated:        February 26, 2020
              Syracuse, New York




                                   8
